941 F.2d 1208
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.AMOS LEE VAUGHAN, Plaintiff-Appellant,v.W. C. MEADOWS, D.O.C. Area Administrator;  E. R. SUTTON,Superintendent, Currituck Correctional Center,Defendants-Appellees.
No. 91-6065.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 24, 1991Decided:  August 27, 1991

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (CA-90-253-D)
Amos Lee Vaughan, Appellant Pro Se.
Ronna Dawn Gibbs, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.
Before RUSSELL, SPROUSE, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Amos Lee Vaughan appeals from the district court's order denying relief under 42 U.S.C. § 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Vaughan v. Meadows, CA-90-253-D (E.D.N.C. May 6, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED